— Order, Supreme Court, New York County (Martin Evans, J.), entered February 3, 1988, which denied defendant-appellant’s motion to dismiss the complaint as premature, unanimously reversed, on the law, and the complaint dismissed, without costs.
Plaintiff-respondent commenced this action for a judgment declaring that defendant-appellant would be ineligible for a renewal lease under the Rent Stabilization Law because the subject apartment was not maintained as appellant’s primary residence. The action was commenced prior to the "150 to 120 day window” period for statutory notice of termination of a rent-stabilized tenancy (9 NYCRR 2524.2). In Park House Partners v DeIrazabal (140 AD2d 84 [1st Dept 1988]), we held that the time to bring an action affecting a rent-stabilized tenant’s right to a renewal lease is during the statutory window period, regardless of whether the landlord chooses to proceed by declaratory judgment or summary eviction proceedings. Consequently, Supreme Court erred in denying appellant’s motion to dismiss the complaint. Concur — Murphy, P. J., Carro, Asch, Rosenberger and Smith, JJ.